El Juez Asociado Señor Dávila
emitió la opinión del Tribunal.
Hace más de 50 años, en Sureda v. Sureda, 22 D.P.R. 667 (1915), fundándonos en que la mujer “no puede tener otro domicilio que el de su marido y el Código Civil no le reco-noce derecho alguno a elegir el que le plazca”, dejamos sin efecto el traslado - de una demanda de divorcio, decretado por la Corte de Distrito de Mayagüez para ante la Corte de Distrito de Ponce. Se le planteó al tribunal de instancia la misma cuestión en el presente caso. Al resolverla expresó que “los jueces de instancia estamos obligados a seguir las normas establecidas por el Tribunal Supremo, aun cuando creamos, como en el presente caso, que es hora de revisarlas, y que como cuestión de hecho, se están revisando.”
Sureda resolvió la cuestión a base de lo establecido en el Art. 90 del Código Civil, ed. 1930, 31 L.P.R.A. sec. 283, al efecto de que la residencia de la mujer es la del marido. Pero desde que emitimos el dictamen en Sureda a esta fecha, el enfoque y el desarrollo del derecho han sido alterados por corrientes de modernización y de justicia. Y esas corrientes afectan tanto la aprobación de las leyes como su interpretación. Resulta arcaico, injusto y discriminatorio interpretar la ley a base de una ficción. Cada moción de traslado debe ser resuelta de acuerdo a los méritos que presente, según las normas establecidas para todos los litigantes. En este caso la esposa demandada reside dentro de la demarcación de otra de las Salas del Tribunal Superior. Así lo alega el propio demandante en su demanda. Lo más razonable es que el juicio *834se celebre donde la demandada tiene su residencia y se le hace más fácil y viable presentar su prueba.
Sureda v. Sureda, supra, queda revocado.

Se dictará sentencia de conformidad.